Citation Nr: 1505353	
Decision Date: 02/05/15    Archive Date: 02/18/15

DOCKET NO.  08-20 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for Meniere's syndrome.

2. Entitlement to a higher initial (compensable) rating for bilateral hearing loss.

3. Entitlement to a higher initial rating for a thoracolumbar spine disability, in excess of 10 percent prior to July 26, 2010, and in excess of 20 percent thereafter.

4. Entitlement to a higher initial rating for a cervical spine disability, in excess of 
10 percent prior to April 30, 2014, and in excess of 20 percent thereafter.

5. Entitlement to a higher initial rating for a psychiatric disability in excess of 
50 percent.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to February 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2006, July 2008, September 2010, and May 2014 rating decisions of the Oakland, California and Chicago, Illinois Regional Offices (ROs) of the Department of Veterans Affairs (VA). Due to the Veteran's currently listed address of residence, the Chicago RO has jurisdiction. 

In the July 2008 rating decision from which this appeal arises, in part, the Oakland RO granted the Veteran's claim for service connection for a thoracolumbar spine disability, assigning an initial 10 percent rating from June 16, 2006, the date of the Veteran's claim. The Veteran appealed, requesting a higher initial rating. In a September 2010 rating decision, issued during the pendency of the appeal, the Oakland RO partially granted the Veteran's claim, assigning a 20 percent rating, effective July 26, 2010, the date of the then most recent VA medical examination. In an October 2010 statement, the Veteran advised VA that he wished to have the 20 percent rating made effective from June 16, 2006, the date of his initial claim for benefits. The Oakland RO interpreted the Veteran's letter as a separate claim for an earlier effective date, prior to July 26, 2010, for the assignment of the 20 percent rating for a thoracolumbar spine disability and adjudicated it accordingly. As the RO denied the claim for an earlier effective date, the Veteran filed an appeal of that issue to the Board. 

The Board finds that the issue of an earlier effective date, prior to July 26, 2010, for the assignment of a 20 percent rating for the thoracolumbar disability is redundant as it is already incorporated into the issue of a higher initial rating for a thoracolumbar spine disability in excess of 10 percent prior to July 26, 2010, currently in appellate status. Where an appeal arises from the original assignment of a disability evaluation following an award of service connection, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. See Fenderson v. West, 12 Vet. App. 119 (1999). As the Veteran has not been assigned the highest possible rating for this disability during any portion of the initial rating period, the appeal of the initial and staged ratings assigned over that entire period continues. See AB v. Brown, 6 Vet. App. 35 (1993). 
Therefore, the issue of an earlier effective date, prior to July 26, 2010, for the assignment of a 20 percent rating for the thoracolumbar disability will not be adjudicated as a separate issue as it is part of the Veteran's appeal of the higher initial rating assigned for that disability. 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims held that a request for a TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim, or, as part of a claim for increased compensation. Here, the Veteran has indicated that he is not able to obtain or maintain substantially gainful employment to work due to his service-connected residuals back disabilities. Thus, although the issue of entitlement to a TDIU has not been addressed previously, the Board finds that it has been reasonably raised by the record. The Board has listed the TDIU issue as a separate claim for administrative purposes.

With respect to the issue of a higher initial rating in excess of 50 percent for a psychiatric disability, the Veteran submitted a timely Notice of Disagreement (NOD) in August 2014 to a May 2014 rating decision that both granted service connection for a psychiatric disability and assigned an effective date for that grant. However, the Agency of Original Jurisdiction (AOJ) has not issued a Statement of the Case (SOC) and the claim must be remanded to the AOJ for issuance of an SOC. 38 C.F.R. §19.9(c) (2014); see also Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

Accordingly, the case is REMANDED for the following action:

1. Issue the Veteran and his representative an SOC on the issue of entitlement to a higher initial rating for a psychiatric disability. The Veteran should also be advised that, for the Board to have jurisdiction in that matter, he must file a timely substantive appeal responding to the SOC. Should the Veteran or his representative submit a timely substantive appeal, the matter should be returned to the Board for appellate review.

2. The RO should contact the Veteran and schedule a Travel Board hearing for the issues of service connection for Meniere's syndrome; higher initial ratings for bilateral hearing loss, a thoracolumbar spine disability; and a cervical spine disability; and entitlement to a TDIU. A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record. After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




